Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 1/11/2021, to the Office action mailed 9/11/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled Claims 9 and 24, amended Claims 8, 23 and 30-32, added Claim 33, and presented arguments in response to the Office action.   
Claims 1-8, 10-23 and 25-33 are pending.
Claims 8, 10-14, 21-23 and 25-33 are presently under consideration.
Applicant’s arguments have been fully considered and are persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Withdrawn Claim Objections
The objection to Claims 30-32 set forth in the previous Office action has been withdrawn in view of Applicant’s present claim amendments.

Withdrawn Rejections
The rejection of Claims 30-32 and the rejection of Claims 8, 10-14, 21-23 and 25-29 under 35 U.S.C. 112(a) as failing to comply with the written description requirement (New Matter), set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.  
The rejection of Claims 8-14 and 21-32 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, set forth in the previous Office action, has been withdrawn in view of Applicant’s present claim amendments.

Claim Objections

Claim 30 is objected to because of the following:  Claim 30, as presently amended, recites “… about 10 to 301 mg/70 kg of body weight/day of napabucasin … [emphasis added].”  It appears that “301” should be “300”, as recited in the specification, page 36, line 1.  Appropriate correction is required.

Improper Hybrid Claim

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
A single claim which recites both a product and method steps of using that product is indefinite under 35 USC 112, second paragraph. See Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). Such claims should also be rejected under 35 USC 101 on the theory that the claim is directed to neither a "process" nor a "machine", but rather embraces or overlaps two different statutory categories of invention set forth under that statute, which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. At 1551. Instant claim 30 recites both a product (“a composition of matter”) and a process as reflected in the phrase “comprising the administration of a therapeutically effective amount of [the composition] …  
Claims 30-32 are thus rejected as follows on the theory that the claims are directed to neither a "product" nor a "process" exclusively and therefore does not complies with the statutory invention requirements of 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8, 10-14, 21-23 and 25-33 are rejected under 35 U.S.C. 112(a), because the Specification, while being enabling for the instantly claimed composition for prostate adenocarcinoma, does not reasonably provide enablement for treating all cancer types.
The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
MPEP 2164.01(c) states "When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (claiming a chimeric gene capable of being expressed in any cyanobacterium and thus defining the claimed gene by its use).  
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention and the breadth of the claims 
The invention relates to a composition to treat cancer and increase the apoptosis of malignant cells, the composition comprising a therapeutically effective amount of thioretinamide and a therapeutically effective amount of napabucasin.  The composition may further comprise a therapeutically effective amount of pancreatin. See claims 8, 23 and 30.    


The state and predictability of the art and relative skill of those in the art
MedicineNet (“Cancer”, https://www.medicinenet.com/cancer/definition.htm, Editorial review on 12/04/2018, 1 page) teaches that “cancer is not one disease.  It is a group of more than 100 different and distinctive diseases”.  “Cancer can involve any tissue of the body and have many different forms in each body area”.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
The relative skill of those in the art is high, generally that of an M.D. or Ph.D., with expertise in oncology.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")

The amount of direction or guidance provided and the presence or absence of working examples 
Example 7 of the specification discloses an in vitro assay using RWP-2 human pancreatic adenocarcinoma cells and provides data on the effect of, inter alia, thioretinamide and napabucasin, each alone or in combination, on the growth of the cultured pancreatic adenocarcinoma cells.  See pages 47-48, including Table 2.  The data in Table 2 appear to show a synergistic inhibition of cell growth. It is also noted that only a single concentration of thioretinamide and a single concentration of napabucasin were tested.  No other cancer cell types were tested.  
Example 1 of the specification (pages 40-41) discloses the treatment of a 75 year old man for metastatic prostate cancer.  The cancer was treated with radical prostatectomy.  2 years post-surgery the man demonstrated recurrence of the adenocarcinoma.  Successful leuprolide therapy was provided over a period of three months, followed by discontinuation of the leuprolide therapy “to prevent metastasis and hormone resistance of the adenocarcinoma.  A “metabolic protocol was employed” comprising oral medications and supplements consisting of “synthetic thioretinamide, 75
mg per day; pancreatin, 1.4 g four times per day; diallyl trisulfide, 300 mg per day; napabucasin, 300 mg per day; amygdalin, 500 mg per day; adenosyl methionine, 200 mg per day; pyridoxal phosphate, 25 mg per day; cyanocobalamin, 500 μg sublingual per day; ascorbate with mixed bioflavonoids, 1000 mg per day; folic acid, 800 μg per day; riboflavin, 25 mg per day; nicotinamide riboside, 125 mg per day; menoquinone, 90 μg per day; vitamin D3, 2000 units per day; fish oil, 3 g per day; cod liver oil, 15 mL per day; tryptophan 500 mg per day; mixed amino acids 150 mg each per day. The diet was adjusted to eliminate all processed foods containing sugar, white flour, powdered milk, powdered eggs, protein hydrolyzates, natural flavoring extracts, and alcohol. Dietary consumption of berries, nuts, apricot seeds, beans, molasses, fruits, raw vegetables, steamed vegetables, fish and fresh meats was increased. After following the metabolic protocol for one year the PSA value was 0.1 ng/mL, the plasma homocysteine was 10.4 μmol/L, and the repeat CT scan and bone scan showed no evidence of lymphadenopathy or bone metastasis. At a subsequent visit 5 years later, the PSA value was 0.1 ng/mL, the plasma homocysteine was 9.8 µmol/L, and no weight loss or pain were reported, while continuing the metabolic protocol.”
No in vitro or in vivo evidence or guidance for effectively treating any other cancer species is provided.

The quantity of experimentation necessary 
In view of the above factors, the quantity of experimentation needed is expected to be great.    
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-14, 21-23, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over McCully (US Patent 9,216,209; previously cited), in view of Li et al. (US 2013/0034591; previously cited), in view of Xiao et al. (Mol.Carcinog., 2009, vol. 48, no. 11, pages 1018-1029; previously cited).
Claims 8, 10-14, 21-23, and 25-33 are generally drawn to a composition, comprising:
thioretinamide, and
napabucasin.
Claims 10, 11, 12, 13 and 14, which depend from claim 8, require that the composition further comprise, respectively, pancreatin, cobalamin, pyridoxal, folate, and methionine.
Dependent claims 21 and 22, which depend from claim 8, and claims 25, 26, and 32, which depend from claim 23, require that the composition further comprises an allyl sulfide, particularly diallyl trisulfide.
McCully teaches the compound thioretinamide and teaches the use of thioretinamide in the prevention and treatment of cancer (column 1, lines 28-30; column 10, lines 4-7; column 14, lines 53-60), and exemplifies the treatment of metastatic prostate cancer (Example 1, bridging columns 15 and 16). Thioretinamide and its cobalamin analogue, thioretinaco, have anti-carcinogenic and anti-neoplastic activity (column 3, lines 1-6). McCully teaches that the absorption of folate, pyridoxal, and cobalamin declines with aging, correlating with decreased formation of pancreatic digestive enzymes (column 7, lines 26-34).
McCully teaches a composition comprising therapeutically effective amounts of thioretinamide and pancreatin (claim 1, 5). More generally, McCully teaches the components recited in instant claims 10-14, 27-29 and new claim 33 (which requires the composition of claim 8 further comprise retinol) , as McCully teaches the combination of thioretinamide together with pancreatic enzymes, pro-enzymes and retinol to degrade homocysteinylated macromolecules; the vitamins folate, pyridoxal, and cobalamin to enhance the activity of cystathionine synthase and methionine synthase; and adenosyl methionine to activate cystathionine synthase by allosteric effects (column 8, lines 58-
McCully teaches doses of thioretinamide from 7.5 mg/70 kg/day to 300 mg/70 kg/day, or 0.1-60 mg/kg of body weight, wherein the dose may be adjusted depending upon the severity of the disease (column 12, line 63 - column 13, line 29; column 15, lines 23-26; claim 6). McCully teaches doses of adenosyl methionine, pyridoxal, folate, and pancreatin (column 13, lines 30-65; claim 6). In one embodiment, McCully teaches the administration of the combination of thioretinamide, pancreatin, adenosyl methionine, pyridoxal, and cyanocobalamin to a subject afflicted with cancer (Example 1, columns 15-16).
Thus McCully teaches a composition comprising thioretinamide in the recited amounts, in combination with pancreatin, cobalamin, pyridoxal, folate, retinol, and adenosyl methionine, meeting the express requirements of claims 10-14, 27-29 and 33. McCully does not teach the use of a napabucasin.
Li discloses the compound
    PNG
    media_image1.png
    81
    124
    media_image1.png
    Greyscale
, i.e., 2-acetyl-4H,9H-naphtho[2,3-b] furan-4,9-dione; “Compound 1” (claims 1 and 23; Figures 5A and 6A; paragraph 11). This is the compound napabucasin (see instant specification, paragraph 32). Li teaches the use of napabucasin for the treatment of cancer. Li teaches napabucasin in combination with other drugs or therapeutic agents (paragraphs 60, 118, 170). Li discloses a Phase I study wherein subjects received from 20 mg to 2000 mg/day napabucasin (paragraph 167); more generally, Li teaches a total daily dose of from about 20 mg to about 2000 mg (paragraph 201).

Xiao teaches the compound diallyl trisulfide, and Xiao teaches the cancer chemo-preventative effects of diallyl trisulfide. Xiao teaches administration of 1 and 2 mg diallyl trisulfide per day (page 1019, end of 1st paragraph).  Xiao further teaches administration of 200 mg diallyl trisulfide to human subjects every other day (page 1027, last paragraph).
The question of obviousness must be resolved on the basis of the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). The claimed compounds were known in the art to be useful individually for treating cancer, as shown by the teachings of McCully, Li, and Xiao. The prior art differs from the claims at hand in that the cited prior art does not explicitly teach the combination of thioretinamide, napabucasin, and diallyl trisulfide. However, it is clear that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutsch/and KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  Regarding the combination of known elements, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'/ Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). In the instant case, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the instantly claimed prima facie obvious to combine the three therapeutic agents with a reasonable expectation of success, and predictably producing the same desired therapeutic effect. Although the cited prior art does not expressly teach the claimed combination, it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06. The ordinarily skilled artisan would find it obvious to combine therapeutic agents wherein the results obtained thereby are no more than the additive effects of the anticancer agents.
Regarding the dosages recited in instant claims 30 and 31, as noted in the rejection supra, the recitations of an amount in a dosage form, i.e., mg/kg/day, rather than as an amount contained within the composition, is unclear. However, McCully explicitly teaches the administration of about 7.5 to 300 mg/70 kg of body weight/day of thioretinamide as required by instant claim 30. Both Li and Xiao provide guidance regarding the dosage of napabucasin and diallyl trisulfide. While Li and Xiao do not explicitly teach a composition comprising "0.14 mg to 4.3 mg/kg/day of napabucasin", In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One having ordinary skill in the art would be motivated to modify the dosage of the disclosed composition in order to optimize the performance of the formulation. Furthermore, the preparation of various compositions having various amounts of the active ingredients is within the level of skill of one having ordinary skill in the art at the time of the invention. See MPEP § 2144.05 (ll)(A).
Claim 8 recites that the claimed composition comprise, inter alia, “a therapeutically effective amount of a napabucasin to synergistically increase the cytotoxic effect of the napabucasin.  Although the cited prior art does not explicitly teach this, reciting a property inherent to the chemical composition does not patentably distinguish the claimed compounds from the prior art compounds. Any properties exhibited by or benefits provided the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. See In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Thus the instantly claimed invention was prima facie obvious at the time of the invention.

Conclusion
Claims 8, 10-14, 21-23 and 25-33 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GREGG POLANSKY/Examiner, Art Unit 1629         

/SAVITHA M RAO/Primary Examiner, Art Unit 1629